Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10, 13, 14 and 17 are objected to because of the following informalities: 
Claim 10, “wherein dispenser bank” should be changed to --wherein the dispenser bank--.
Claim 13 “the dispensing signal receive the from the microcontroller” should be changed to--the dispensing signal received from the microcontroller--.
Claim 14, “wherein user interface include” should be changed to --wherein the user interface includes--.
Claim 17, line 7 “generate a dispensing signal” should be changed to --generating a dispensing signal--.
Claim 17, line 8, “based on signal” should be changed to --based on a signal--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation "inputting one or more dispensing parameters for dispensing a medication stored in a dispenser bank" in lines 3-4. The recitation does not make clear where the dispensing parameters are being input.
Claim 17 recites the limitation "the user interface" in lines 8-9. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "dispensing the medication stored in the dispenser bank". It is unclear whether the dispenser bank or the medication are required parts of the claimed method. The “medication” has not been positively recited in the claim. The dispenser bank, as previously recited in the claim, is preceded by functional language “for dispensing a medication stored in a dispenser bank” and “for opening the dispenser bank”. 
Claim 18 recites the limitation "inputting a time interval" in line 3. The recitation does not make clear where to input the time interval.
Claims 19 and 20 are rejected as being dependent from a rejected base claim.

Allowable Subject Matter
Claims 1-16 are allowed.


Conclusion
Fateh (U.S. Patent Application Publication No. 2016/023635) and Fateh (U.S. Patent Application Publication No. 2016/0220180) show a method and apparatus of managing adherence to a medication regimen that involves use of a sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIELLE A CLERKLEY/Examiner, Art Unit 3643